[Cite as Yeager v. Ohio Dept. of Transp., 2011-Ohio-4800.]



                                      Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




LAUREN R. YAEGER

       Plaintiff

       v.

OHIO DEPT. OF TRANSPORTATION

       Defendant

        Case No. 2011-03324-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION

                                          FINDINGS OF FACT
        {¶1}     1) Plaintiff, Lauren Yaeger, filed this complaint against defendant,
Department of Transportation (ODOT), alleging that she suffered substantial damage to
her 2009 Chevrolet Cobalt as a proximate result of negligence on the part of ODOT in
maintaining a hazardous condition on Interstate 27 near Cincinnati. Plaintiff stated she
was driving northbound on I-27 when she noticed the car ahead of her apply its brakes
and then saw something fly up and hit the pavement. Plaintiff was unable to avoid the
object which then “popped” and caused damage to plaintiff’s bumper and radiator.
Plaintiff recalled the incident occurred on February 8, 2011 at approximately 10:15 p.m.
Plaintiff seeks damages in the amount of $1,786.23, the cost of replacement parts and
related repair expenses. The filing fee was paid.
        {¶2}     2) Defendant filed an investigation report requesting plaintiff’s claim be
dismissed due to the fact the city of Cincinnati and not ODOT bears the maintenance
responsibility for the roadway where plaintiff’s incident occurred.       In support of the
request to dismiss, ODOT stated, “[d]efendant has performed an investigation of this
site and this section of US 27 falls under the maintenance jurisdiction of the City of
Cincinnati.”   Defendant pointed out that the only area of US 27 that meets plaintiff’s
description of where the incident occurred is the section of roadway “just north of I-74
shown in the attached aerial view.” ODOT further stated, “[a]s such this section of
roadway is not within the maintenance jurisdiction of the defendant.” Consequently,
defendant contended the city of Cincinnati is the proper party defendant to plaintiff’s
action. The site of the damage-causing incident was located in the city of Cincinnati.
       {¶3}    3) Plaintiff did not file a response.
                                     CONCLUSIONS OF LAW
       {¶4}    Ohio Revised Code Section 5501.31 in pertinent part states:
       {¶5}    “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director, but he may construct,
reconstruct, widen, resurface, maintain, and repair the same with or without the
cooperation of any municipal corporation, or with or without the cooperation of boards of
county commissioners upon each municipal corporation consenting thereto.”
       {¶6}    The site of the damage-causing incident was not the maintenance
jurisdiction of defendant. Consequently, plaintiff’s case must be dismissed. See Sandu
v. Ohio Dept. of Transp., Ct. of Cl. No. 2008-02606-AD, 2008-Ohio-6858, Gerzina v.
Ohio Dept. of Transp., Ct. of Cl. No. 2010-09809-AD, 2011-Ohio-1952.
                                   Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us




LAUREN R. YEAGER

          Plaintiff

          v.

OHIO DEPT. OF TRANSPORTATION

          Defendant

          Case No. 2011-03324-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION

          Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, plaintiff’s claim is DISMISSED.
Court costs are assessed against plaintiff.



                                                    ________________________________
                                                    DANIEL R. BORCHERT
                                                    Deputy Clerk

Entry cc:

Lauren R. Yeager                                    Jerry Wray, Director
Miami University                                    Department of Transportation
Hamilton Hall, Room 210                             1980 West Broad Street
South Oak                                           Columbus, Ohio 43223
Oxford, Ohio 45056
SJM/laa
6/1
Filed 6/17/11
Sent to S.C. reporter 9/21/11